Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
4.	Claims 1, 8 and 12 recite the limitations “… at least a part of the mold is between the planar strip segment and the surface and the substrate.:” This limitation is not described in the specification nor illustrated adequately in the drawings. This constitutes new matter added to the claim. 
Claim 6 recites “a third segment that extends from a second end of the planar strip segment”. A third segment is not described in the specification. This is a new matter added to the claim. 
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-23 are misleading and confusing. Claims 1, 8 and 12 recite …” at least a part of the mold is between the planar strip segment and the surface and the substrate” there is no support of this limitation in the specification.
7.	Claims 1-23 are unclear. The claims recite a planar strip segment. A “planar main segment” is described on the specification. The claim must be drawn to read a --planar main segment.--. 
8.	Claim 6 recites “a third segment that extends from a second end of the planar strip segment”. A third segment is not described in the specification. 
9.	 The claim as understood by the examiner recite antenna structure within a mold that is disposed on top and around a substrate. 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim(s) 1, 8-10, 12-13, 15-16, 18-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marimuthu (US 2019/0088603) in view of Koller (US 20200373259).
With regard to claim 1 Marimuthu discloses in FIG. 13:
a mold (PCB 700) having a footprint on a surface of the substrate, an antenna including a planar strip segment electrically coupled to the interconnect, in which the planar strip segment is within the footprint (planar antenna structure 772 can be one large antenna structure covering substantially the entire footprint of core substrate 732) , and at least a part of the mold (para 98: PCB units 700 are a mold interconnect system (MIS) is between the planar strip segment (para 98:PCB units 700 optionally include antennae 710 and the surface of the substrate ( para 98: on top of core substrate 600) which makes part of the mold (see Fig. 11a-1c) between antenna ( 710)  and substrate 600). 
Marimuthu fails to explicitly teach: a semiconductor device package that comprises a substrate including circuitry and an interconnect.
Koller teaches a semiconductor device package that comprises a substrate including circuitry and an interconnect (see para 27: the substrate 102 to a plurality of connection points 131-132).  Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Koller in the semiconductor package or Marimuthu for the benefit to electrically connect the antenna to different portions of the circuit. 

With regard to claim 8: Marimuthu discloses in FIG. 13
a mold (PCB 700) having a footprint on a surface of the substrate, an antenna including a planar strip segment electrically coupled to the interconnect, in which the planar strip segment is within the footprint (planar antenna structure 772 can be one large antenna structure covering substantially the entire footprint of core substrate 732) , and at least a part of the mold (para 98: PCB units 700 are a mold interconnect system (MIS) is between the planar strip segment (para 98:PCB units 700 optionally include antennae 710 and the surface of the substrate ( para 98: on top of core substrate 600) which makes part of the mold (see Fig. 11a-1c) between antenna ( 710)  and substrate 600). 
Marimuthu fails to explicitly teach: a semiconductor device package that comprises a substrate including circuitry and an interconnect.
Koller teaches a semiconductor device package that comprises a substrate including circuitry and an interconnect (see para 27: the substrate 102 to a plurality of connection points 131-132).  Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Koller in the semiconductor package or Marimuthu for the benefit to electrically connect the antenna to different portions of the circuit.

With regard to claim 9, Marimuthu fails to teach
The device of claim 8, wherein the planar strip segment is embedded within the mold.
Koller discloses this limitation (see abstract: the first interconnects may include through-mold vias (TMVs), through-silicon vias (TSVs), conductive sidewalls, or conductive trenches).
Therefore, it would have been obvious to one having ordinary skilled in the art would have been motivated to embed the antenna device ion the mold of Marithumu as taught by Koller for the benefit to reduce the size of the antenna device. 

With regard to claim 10, Marimuthu discloses
 The device of claim 8, wherein the planar strip segment is positioned on a surface of the mold facing away from the substrate (planar antenna structure 772 can be one large antenna structure covering substantially the entire footprint of core substrate 732).

With regard to claim 12: Marimuthu discloses in FIG. 13
a mold (PCB 700) having a footprint on a surface of the substrate, an antenna including a planar strip segment electrically coupled to the interconnect, in which the planar strip segment is within the footprint (planar antenna structure 772 can be one large antenna structure covering substantially the entire footprint of core substrate 732) , and at least a part of the mold (para 98: PCB units 700 are a mold interconnect system (MIS) is between the planar strip segment (para 98:PCB units 700 optionally include antennae 710 and the surface of the substrate ( para 98: on top of core substrate 600) which makes part of the mold (see Fig. 11a-1c) between antenna ( 710) and substrate 600). 
Marimuthu fails to explicitly teach: a semiconductor device package that comprises a substrate including circuitry and an interconnect.
Koller teaches a semiconductor device package that comprises a substrate including circuitry and an interconnect (see para 27: the substrate 102 to a plurality of connection points 131-132).  Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Koller in the semiconductor package or Marimuthu for the benefit to electrically connect the antenna to different portions of the circuit.

With regard to claim 13, Marimuthu discloses;
The method of claim 12, wherein the forming the planar strip segment of the antenna comprises: assembling a plurality of panels (planar antenna 772) into a particular shape (The antenna structures can be linear, square, circular, spiral, polygonal, dipole, or any other suitable antenna shape) and parallel to the surface of the substrate.

With regard to claim 15, Marimuthu fails to teach: 
The method of claim 13, further comprising: embedding the panels in the mold, The device of claim 8, wherein the planar strip segment is embedded within the mold.
Koller discloses this limitation (see abstract: The first interconnects may include through-mold vias (TMVs), through-silicon vias (TSVs), conductive sidewalls, or conductive trenches.). 
Therefore, it would have been obvious to one having ordinary skilled in the art would have been motivated to embed the antenna device ion the mold of Marithumu as taught by Koller for the benefit to reduce the size of the antenna device.

With regard to claim 16, Marimuthu discloses: 
The method of claim 13, wherein the assembling of the plurality of panels comprises: forming the plurality of panels on a top surface of the mold. (See para 98: PCB units 700 are a mold interconnect system (MIS) …PCB units 700 optionally include antennae 710 formed on top of core substrate).

With regard to claim 18; Marimuthu discloses:
The method of claim 12, wherein forming the planar strip segment comprises: forming a metal layer on a surface of the mold, the perimeter of the mold.  (para 74: FIG. 7 illustrates transceiver package 450 with two metal layers formed over each side of the package…transceiver package 450 includes two metal layers over back surface 128 of semiconductor die 12). 

With regard to claim 19 Marimuthu discloses: 
The method of claim 18, wherein forming the metal layer comprises: performing one or more metal sputtering processes on the surface of the mold. (See para 36: An electrically conductive layer 132 is formed over active surface 130 using PVD, CVD, electrolytic plating, electroless plating process, or other suitable metal deposition process).

With regard to claim 20, Marimuthu discloses:
The method of claim 18, wherein the forming the metal layer on the surface of comprises: printing the metal layer on the surface of the mold. (See para 36: An electrically conductive layer 132 is formed over active surface 130 using PVD, CVD, electrolytic plating, electroless plating process, or other suitable metal deposition process).

With regard to claim 21, Marimuthu fails to teach:  
The semiconductor device package of claim 1, wherein the interconnect includes a pad on the surface of the substrate. Koller discloses a semiconductor device package that comprises a substrate including circuitry and an interconnect (see para 27: the substrate 102 to a plurality of connection points 131-132).  Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Koller in the semiconductor package of Marimuthu for the benefit to electrically connect the antenna to different portions of the circuit. It is to be noted that pad in electronic circuit design is used to make a contact between electronic components and the board.

With regard to claim 23, Marimuthu discloses:
The semiconductor device package of claim 1, wherein the planar strip segment includes Copper (see para 88: copper conductive layers are plated on the top and bottom of substrate 606 to form antennae 610).

Allowable Subject Matter
12.	Claims 2-7, 11, 14, 17, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the 112 rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845